Exhibit 10.1




CONSULTING AND ADVISORY SERVICES AGREEMENT
This Consulting and Advisory Services Agreement (the "Agreement") is made and
entered into as of January 5, 2019 (the "Effective Date") by and between Powell
Industries, Inc., its subsidiaries and affiliates (the "Company") and Don R.
Madison ("Consultant"), who was heretofore employed by the Company through
January 4, 2019 as an officer pursuant to an Executive Employment Agreement
dated May 8, 2012 (the "Employment Agreement"), upon the following terms and
conditions:
1.Services. Consultant shall provide up to 8 to 10 hours per quarter of
telephone and email consultation services to the Company and its executives on
various matters on an as-needed basis, and with reasonable advance notice where
possible (the "Services"). Additionally, upon the mutual agreement of the
Company and Consultant, Consultant will also provide additional services such as
travel to meet with investors, financial sources, and others, meetings at the
Company's Houston offices, and such other additional services as the Company may
request and Consultant may agree to perform (the "Special Services").
Consultant's primary contact with respect to Consultant's Services shall be the
Company's Chief Executive Officer ("CEO"), or such other person(s) as the
Company may designate from time to time.
2.Compensation. Consultant shall be compensated for the Services and Special
Services as follows:
(a)    The Company shall pay Consultant $7500.00 per quarter (the "Consulting
Fee") during each Term (as defined below). Payment of the Consulting Fee by the
Company shall be made on the first day of each quarter for services to be
provided during that quarter.
(b)    Additionally, the Company will pay Consultant a fee of $2000 per day for
each day during which Consultant performs any Special Services, which amounts
will be paid upon receipt of an invoice form Consultant and will be also
constitute a part of the
(c)    Consultant will be reimbursed for all reasonable expenses actually
incurred by Consultant, subject to the Company's customary procedures for
reimbursement of expenses; including providing the Company with advance notice
of anticipated expenses whenever possible.
3.Term and Termination.
(a)    The term of this Agreement shall be from the Effective Date through the
end of March, 2019 (the "Initial Term"), this Agreement may be extended for one
or more renewal terms ("Renewal Term") if mutually agreed by both parties in
writing. As used herein, the word Term shall mean and include the Initial Term
and any Renewal Term.
(b)    Anything herein to the contrary notwithstanding, either party shall have
the right to terminate this Agreement upon ten (10) days' written notice to the
other. In the event of termination or non-renewal of this Agreement, Consultant
shall be paid the Consulting Fee, and the fee for any Special Services, and
shall be reimbursed for all appropriate expenses, through the effective date of
termination.
4.Conflicts of Interest. During the Term, Consultant shall not consult with,
work for or serve in any capacity for any person or entity which engages in
business in direct competition with the Company. Consultant hereby represents
that in performing the Services, Consultant will not use nor disclose the
confidential and proprietary information of any other person or entity, and that
Consultant will not use the Company's confidential or proprietary information in
performing any of Consultant's services for other persons or entity.
5.Independent Contractor Relationship.
(a)    The economic relationship between Consultant and the Company established
by this Agreement is that of an independent contractor, and all of the terms and
conditions of this Agreement shall be interpreted in light of that relationship.
There is no intention to create by this Agreement an employer-employee
relationship. Accordingly, Consultant is not eligible for an assistant,
unemployment insurance, workers' compensation, or other perquisites provided
from time to time by the Company to its employees, but, in order to facilitate
the performance of both the Services and the Special Services, Consultant will
retain his Company computer and will have access to the Company's email system.
Consultant hereby waives and releases any right to any other benefits provided
to Company employees. Consultant is solely responsible for, and will file, on a
timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement.
(b)    Under no circumstances shall Consultant look to the Company as
Consultant's employer, or as a partner, joint-venturer, agent, or principal.
Consultant shall have no authority to contract for or bind the Company in any
manner and shall not represent himself to be an agent of the Company or
otherwise authorized to act for or on behalf of the Company unless authorized to
and approved by the CEO or his designee. Consistent with Consultant's status as
an independent contractor, Consultant may perform services for or be employed
by, any additional persons, firms, or companies as Consultant sees fit, provided
that such engagement does not create a conflict of interest with Consultant's
obligations to the Company as described in Paragraph 4 above.
6.    Consultant Responsible for Taxes and Indemnification. Without limiting any
of the foregoing, Consultant shall: (i) accept exclusive liability for the
payment of all taxes, assessments, charges or fees assessed or levied by any
country, government or political subdivision thereof, (a) against Consultant
(including, without limitation, all income and self-employment taxes), (b) on
account of the Services provided or work produced hereunder, whether assessed or
levied against Consultant or the Company and (c) on account of any compensation
paid or earned, or benefits earned hereunder (if so provided for herein), as
well as payment of all contributions for unemployment insurance or pensions or
annuities or social security payments that are measured by the wages, salaries
or other remuneration paid to Consultant; and (ii) reimburse and indemnify the
Company for such taxes, assessments, charges, costs, attorneys' fees,
contributions or penalties which the Company may incur as a result of
Consultant's failure to pay applicable taxes on the Consulting Fee to be paid to
him pursuant to this Agreement. Consultant shall comply with all administrative
regulations respecting the assumption of liability for such taxes and
contributions. Consultant shall comply with any and all other applicable laws
and regulations, including, without limitation, health, safety and security
rules and regulations which are now in effect.
7.    Confidentiality and Non-Disclosure. The provisions of Sections I. through
V. of the Confidentiality, Non-Competition and Non-Solicitation Agreement which
is attached to and a part of the Employment Agreement are hereby incorporated
herein by reference for all purposes and ratified and affirmed by Consultant as
though copied in full in this Agreement. The parties agree that Consultant's
engagement pursuant to this Agreement does not violate any of the
post-employment restrictions of the Employment Agreement.
8.    Assignment. Neither party may assign or transfer this Agreement or any of
its rights or obligations hereunder without the other party's prior written
approval, which shall not be unreasonably withheld; provided that such approval
shall not be required in connection with any merger, consolidation,
reorganization, sale, or similar transaction involving the Company and/or all or
substantially all of its assets, so long as the successor party to such
transaction assumes the Company's obligations under this Agreement. Subject to
the above restrictions, this Agreement shall be binding on and shall inure to
the benefit of the parties hereto, and their respective heirs, administrators,
successors, and permitted assigns.
9.    Governing Law. This Agreement shall be governed by the laws of the State
of Texas without regard to principles of conflict of laws.
10.    Severability. If any provision of this Agreement or the application
thereof is determined to be invalid, illegal or unenforceable, then the
remaining provisions of this Agreement shall remain in full force and effect,
without regard to the invalidity of such provision, and this Agreement shall be
construed as if such provision had never been set forth herein.
11.    Waiver; Amendment. No waiver of any breach of any provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
party waiving the breach. This Agreement may be modified only with a written
instrument duly executed by both of the parties.
12.    Notice. Any notice required to be given pursuant to this Agreement shall
be deemed to have been sufficiently given either when delivered by hand,
first-class mail, private courier service or facsimile addressed to either party
at the addresses set forth below each party's respective signature to this
Agreement (provided, however, a party may change its address for notice set
forth below by providing written notice thereof to the other party at any time.
13.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement, its enforcement or interpretation, or because of an
alleged breach, default or misrepresentation in connection with any of its
provisions, shall be submitted to final and binding arbitration, to be held in
Houston, Texas, pursuant to the Rules of Resolution of Employment Disputes of
the American Arbitration Association ("AAA"), before a single arbitrator. The
arbitrator shall be selected in accordance with the rules of the AAA.
14.    Entire Agreement. This Agreement, and the portions of the Employment
Agreement referred to and incorporated herein, set forth the entire agreement
and final understanding between the parties, and supersedes all prior
negotiations and agreements, proposed or otherwise, whether written or oral,
covering the subject matter hereof.
15.    Indemnification.
(a)    Consultant agrees to indemnify, defend and hold harmless the Company from
and against any and all claims, demands, suits, damages, causes of action,
liabilities, costs and expenses (including reasonable attorneys' fees and court
costs) arising from or in connection with (i) any breach by Consultant of any of
its obligations contained herein; (ii) the negligence or willful misconduct of
Consultant in the performance of obligations hereunder; (iii) any act or failure
of Consultant or Consultant's employees or consultants in connection with the
performance of the services described in this Agreement; and (iv) any claims
that Consultant has failed to pay applicable taxes on the Consulting Fee to be
paid pursuant to this Agreement. Except for Consultant's indemnification
obligations, tax reimbursement obligations under Section 6, and breaches of
confidentiality.
(b)    The Company agrees to indemnify, defend and hold harmless Consultant from
and against any and all claims, demands, suits, damages, causes of action,
liabilities, costs and expenses (including reasonable attorneys' fees and court
costs) arising from or in connection with (i) any breach by the Company of any
of its obligations contained herein; and (ii) the negligence or willful
misconduct of the Company or its agents or employees in the performance of
obligations hereunder and (iii) any Services performed by Consultant pursuant to
this Agreement.
16.    Construction. Consultant has been advised to seek his own independent
counsel concerning the interpretation and legal affect of this Agreement and has
either obtained such counsel or has intentionally refrained from doing so and
has knowingly and voluntarily waived such right. Consequently, any rules of
construction to the effect that any drafting ambiguities are to be resolved
against the drafting party are not to be employed in the interpretation of this
Agreement or any amendment to this Agreement.


SIGNED this 20th day of December, 2018 but to be effective as of the Effective
Date stated above.


POWELL INDUSTRIES, INC.   

By: /s/ Brett A. Cope               
Brett A. Cope

Its: President and CEO
 
Address for notice to the Company:


3550 Mosley Drive
Houston, Texas 77075
 



   
 /s/ Don R. Madison               
Don R. Madison

 
 
Address for notice to:


c/o Eunice Sargent
8850 Mosely Drive
Houston, Texas 77075 









